IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PATRICK HOLLOWAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-886

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed August 8, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Petitioner.

Pamela Jo Bondi, Attorney General, and Wesley Paxson, III, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      We deny the petition for writ of certiorari on the merits.

      DENIED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.